Citation Nr: 1627897	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran, for the purposes of eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Attorney



INTRODUCTION

The Veteran, who died in July 2007, served on active duty from October 1940 to August 1946.  The appellant seeks surviving spouse benefits.  

This case was before the Board of Veterans' Appeals (Board) in April 2015 from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board denied entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.  

On February 10, 2016, pursuant to a joint motion by the appellant and VA, the United States Court of Appeals for Veterans Claims vacated the Board's April 2015 decision and remanded the matter to the Board for action consistent with the terms of the joint motion.


REMAND

In March 2016, the appellant requested a hearing before a member of the Board to be held at the Phoenix RO.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the Phoenix RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

